9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles A. THOMAS, Plaintiff-Appellant,v.Edward W. MURRAY, Director;  E. B. Wright;  Major Turner;P. A. Terraingi, Warden, Defendants-Appellees.
No. 93-6825.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 28, 1993.Decided:  November 12, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Charles A. Thomas, Appellant Pro Se.
Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order assessing a partial filing fee.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED